PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel.
And it appearing that the Tax Court of the United States, in elaborate findings of fact and conclusions of law, held that the income of the Wholesale Supply Company, a partnership belonging to the four minor sons of the petitioner, should be included in the gross income of the petitioner because such company remained under petitioner’s control after he had made a gift of the business to his minor sons, and because he received substantial economic benefits therefrom after making the gift;
And it appearing that the findings of fact of the Tax Court are amply sustained by the record, and that it correctly applied the applicable law in its legal conclusions:
It is, ordered that the decision of the Tax Court be, and it hereby is, affirmed.